DETAILED ACTION
This Office Action is in response to the preliminary amendment filed on 10/23/2018 having claims 12 – 22 pending.  Claims 12 – 22 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 1617236 filed on  6.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2018 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The Specification filed on 10/23/2018 are accepted for examination purpose.

Drawings
The Drawings filed on 10/23/2018 are accepted for examination purpose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent Claims 1and 22 are rejected because it is directed to a judicial exception of an abstract idea under 35 U.S.C. 101 in view of Alice Corp. vs. CLS Bank International.
Specifically, claim 1 is directed to the abstract idea without significantly more as it is a method to generate a protected secret value k’ used as a first operand in a cryptographic group operation involving a base group element G of an order n, by: (1) generating random positive integers k1 and k2, that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1, (2) generating the protected secret value k' based on the generating random positive integers as k' = k1 * k2, the protected secret value k' being used as a second operand in the group operation, and (3) wherein a secret value k, used in the cryptographic group operation, is obtained by applying a modular 
The claim, as a whole, recites a method that involves steps for performing mathematical calculation for generating or deriving a secret value based on a modular reduction on the protected secret value resulted from mathematical operation involving two random positive integers, k1 and k2.  Thus, the claim recites imitations that are directed to an abstract idea representing mathematical concept.
The claim, as a whole, also does not integrate the abstract idea into a practical application because the claim merely describes how to obtain a secret value based on a modular reduction on a protected secret value resulted from mathematical operation involving two random positive integers and apply the secret value to a cryptographic operation, without any evidence how the process will improve or achieve protection from different kinds of attack.   The limitations are recited at a high level of generality without any particular details on integrating or transforming the abstract idea into a practical application, and the claim recites nothing which would amount to significantly more than the abstract idea because the claimed limitations are recited at a high level of generality without any additional elements. Therefore, the claim 1 (and similarly claim 22) is considered as an abstract idea without significantly more than the judicial exception.

Dependent Claims 1are rejected because it is directed to a judicial exception of an abstract idea under 35 U.S.C. 101 in view of Alice Corp. vs. CLS Bank International.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "m" in claim 16 fails to be further described/defined and renders the claim indefinite.  Specifically, the term "m " is not properly defined in the claim, and the specification does not provide details to allow one of ordinary skill in the art to  reasonably ascertain the scope of the claimed invention.  Appropriate correction is requested.
Claim 22 is rejected under 35 USC 112(b) for failing to particularly pointing out and distinctly claiming the subject matter.  Specifically, the body of the claimed “computing device” claim fails to further provide any details or descriptions to any elements /components that are of claimed “computing device” in the preamble in order to allow one of ordinary skill in the art to reasonably ascertain the scope of the invention.  Appropriate correction is required by further providing descriptions to component(s) of the claimed “computing device” in the body of the claim.   In addition, claim 22 recites: “… strictly smaller than thanks to a cryptographically secure random number generator”.  The phrase, “thanks to a cryptographically secure random number generator” fails to particularly point out and distinctly claims the subject matter.  For examination purpose, the particular limitation is treated as “due to a cryptographically secure random number generator”, similar to the recitation of claim 1.   Appropriate correction and clarification is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coron (EP 2326041 A1) in view of Struik et al. (US 2014/0344579) hereinafter Struik and in further view of Gómez (2013, Introduction to Cryptography with Maple. Springer, Berlin, Heidelberg; ISBN 978-3-642-32166-5).
As per Claim 12, Coron teaches a method to generate a protected secret value k‘ used as a first operand in a cryptographic group operation (Coron, Col. 11, lines 38 - 46; “In the case of ECC, n being the number of points of the elliptic curve concerned (a.k.a the order of the group), dd being the secret parameter (the private key to protect), the operation Q=dd*P (P being a point of the elliptic curve) is replaced by the operation Q=dd’*P, wherein dd’ is a randomized private key. The randomized private key dd’ can be computed from a previously randomized private key for example as follows: 
dd’ = dd’+kk*n, wherein kk is a random integer”) [involving a base group element G of an order n], the method comprising: 
generating random positive integers k1 and k2 (Coron, Col. 10, lines 10 - 12; “The electronic devices initially generates two random integers k0 and k1 (k0 and k1 are positive integers),”), [that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1]; 
generating the protected secret value k' based on the generating random positive integers as k' = k1 * k2 , the protected secret value k ' being used as a second operand in the group operation (Coron, Col. 10, lines 9 – 19; “The randomized exponent d’ is computed as follows. The electronic devices initially generates two random integers k0 and k1 (k0 and k1 are positive integers), and two randomized exponents d0 and d1, wherein d0=d+k0*phi (N) and d1=d+(k0+k1)*phi(N).  For the computation of each new randomized exponent, the electronic devices generates a random integer r (a small positive integer, which can have a length similar to the length of k0 and k1), and defines d’ as d’=(r+1)*d1-r*d0. Since we have d’=d+ ((r+1)*k1+k0)*phi(N), d’ is a randomized exponent.”) (Examiner Note: since the operation “*” is not explicitly defined in the claim, under the broadest reasonable interpretation, the expression for d’ would involve the combination of addition and multiplication, which renders the “*” obvious.); and
[wherein a secret value k, used in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.]
Coron does not expressly teaches:
involving a base group element G of an order n;
integers that are strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1;
wherein a secret value k, used in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.
However, Struik teaches:
involving a base group element G of an order n (Struik, Parag. [0043]; “The parameters of the system are known to each party including the field over which the curve is defined (in the present example Fp where p is a prime), the underlying curve, E, the generator point G that generates the elements that form the group in which crypto operations are performed and therefore defines the order, n, of the group.”), and
integers that are strictly smaller than the order of the group element G (Struik, Parag. [0047]; “The correspondent 14 also computes a pair of integers w and z using an iterative algorithm such that the maximum bit lengths of w and z are each less than the maximum bit length of the elements of the group”) due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1 (Struik, Parag. [0093]; “In the DSA setup, p is a large prime, and q is smaller prime and q is a divisor of (p-1). An integer g is chosen such that gq = 1 mod p, and 1<g<p. (Note that q and g correspond to n and G, respectively, from ECDSA).”).
Coron and Struik are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing protection to secret values, messages and digital signatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Struik system into Coron system, with a motivation to provide computational techniques used in cryptographic algorithms (Struik, Parag. [0002]).
The combination of Coron, and Struik does not expressly teaches:
wherein a secret value k, used in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.
However, Gómez teaches:
wherein a secret value k, used in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G (Gómez, Section 8.3.4.5, pages 455 – 456; “Multiplying by the inverse of e ∈                         
                            
                                
                                    Z
                                
                                
                                    φ
                                    (
                                    n
                                    )
                                
                                
                                    *
                                
                            
                        
                    we obtain that d1 ≡ d’(mod φ(n)). Since discrete logarithms in the group                         
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                        
                     are defined modulo the group order, namely φ(n), we see that the exponents d1 and d1 indeed define the same exponentiation function.”; Examiner submits that modular reduction involves the modulo operation on the secret value with the order n).
Coron, Struik and Gomez are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing protection to secret values, messages and digital signatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gómez system into Coron – Struik system, with a motivation to enable secure communication between two parties that do not have to share a common secret key based on the Diffie-Hellman protocol for designing an encryption scheme in which it is computationally infeasible to find the decryption algorithm from the encryption one (Gómez, Section 8.1, page 419, Parag. [0001]).

As per Claim 13, the combination of Coron, Struik and Gómez teaches a method of claim 12.  Struik further teaches: wherein the generated random positive integers k1, k2 have a length strictly smaller than the bit-length of the order n of the base group element G (Struik, Parag. [0047]; “The correspondent 14 also computes a pair of integers w and z using an iterative algorithm such that the maximum bit lengths of w and z are each less than the maximum bit length of the elements of the group”).

Claim 14, the combination of Coron, Struik and Gómez teaches a method of claim 12.  Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in a Diffie-Hellman protocol (Gómez, Sect. 7.2.1, Definition 7.3; “As a first step, Alice and Bob agree on a cyclic group G of order t, equipped with an efficiently computable group law, and also agree on a generator g of G. These parameters are public and may be generated by one of the parties and sent to the other through the public channel. Then the protocol runs as follows:
Alice chooses x←Zt uniformly at random, computes u=gx∈G and sends u to Bob.
Bob chooses y←Zt uniformly at random, computes v=gy∈G and sends v to Alice.
Alice computes k=vx∈G.
Bob computes k=uy∈G.
After the protocol is run, Alice and Bob agree on using the common key k. The protocol is correct because vx=(gy)x= gxy= (gx)y= uy and this common value is the key k.”).

As per Claim 15, the combination of Coron, Struik and Gómez teaches a method of claim 14.  Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in Diffie-Hellman protocol implemented over the group of integers modulo a prime number p = 2 * q + 1 , wherein q is also a prime number (Gómez, section 7.2.3, Groups for the DH Protocol; “Thus one of the preferred solutions to implement the protocol is to ensure that this group has prime order, something that happens if we take p to be a safe prime which, as seen in Sect.  6.3, is a prime of the form p=2q+1, where q is also prime (q is then a Sophie Germain prime). Then the group of quadratic residues modulo p has prime order equal to q and so it has the advantages we have just mentioned.”);

As per Claim 16, the combination of Coron, Struik and Gómez teaches a method of claim 14.  Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in Diffie-Hellman protocol implemented over the group of integers modulo a prime number p = m * q + 1 , wherein q is also a prime number (Gómez, section 7.2.3, Groups for the DH Protocol; “A variant of the “safe prime method” consists of taking a prime p of the form p=rq+1 where q is also prime with, say, q>p1/10, and finding an element g of order q in Z∗p, to work in the subgroup ⟨g⟩ of Z∗p.”).

As per Claim 17, the combination of Coron, Struik and Gómez teaches a method of claim 14.  Gómez further teaches: wherein the protected secret value k' is used as at least one secret parameter in Diffie- Hellman protocol implemented over the group of points on an elliptic curve defined over a finite field (Gomez, Section 11.4.4, Elliptic Curve Encryption; “ECIES is a hybrid encryption scheme in which a Diffie–Hellman protocol is used to derive two symmetric keys k1, k2. The first of them is used to encrypt the plaintext with a symmetric encryption scheme and the second is used to authenticate the resulting ciphertext with a MAC. Thus, in addition to the EC domain parameters (p, a, b, G, n, h), the following cryptographic primitives are also required: • An encryption function Ek and a decryption function Dk corresponding to a private-key encryption scheme such as AES.”).

As per Claim 18, the combination of Coron, Struik and Gómez teaches a method of claim 12.  Struik further teaches: wherein the protected secret value k' is used as a secret random integer in an ECDSA signature scheme.  (Struik, Parag. [0011]; “One such algorithm is the Elliptic Curve Digital Signature Algorithm (ECDSA) used to generate digital signatures on messages exchanged between entities. …  A signer selects a long term private key d, which is an integer d between 1 and n-1 inclusive. The integer d must be secret, so it is generally preferable to choose d at random.”).

As per Claim 19, the combination of Coron, Struik and Gómez teaches a method of claim 12.  Gómez further teaches: wherein the protected secret value k' is used as a secret random value in a digital signature scheme involving at least one cryptographic group operation between a base element of order n and the protected secret value k’ (Gómez, section 11.4.2.2, The security of ECDSA; “The ECDSA private key can be recovered from the corresponding public key by solving a DL problem, so hardness of this problem in the subgroup of order n generated by G is an obvious necessary condition for the scheme to be secure. Another necessary condition is that the “ephemeral key” k generated by the signing algorithm be truly random.”).

As per Claim 20, the combination of Coron, Struik and Gómez teaches a method of claim 12.  Gómez further teaches: wherein the protected secret value k' is used as a secret random value in a public - key signature scheme involving at least one cryptographic group operation between a base element of order n and the protected value k’ (Gómez, Section 8.3.2, Plain RSA; “Plain RSA is the public-key encryption scheme RSA = (Gen, Enc, Dec) defined by the following algorithms:
• Gen: On input 1k, run the RSA instance generator to obtain (n, e, d) ← GenRSA.
Then set pk := (n, e) and sk := (n, d). The output of the algorithm is then
(pk, sk) ← Gen(1k ), where pk is the public key and sk is the private key.
• Enc: On input a public key pk = (n, e) and a message m ∈ Zn (Zn is the plaintext
space associated with the modulus n), compute the ciphertext:
c := Enc(pk,m) = RSA(n,e)(m) = me mod n ∈ Zn.
• Dec: On input a private key sk = (n, d) and a ciphertext c ∈ Zn, compute the message:
m := Dec(sk, c) = RSA(n,d)(c) = cd mod n ∈ Zn.”).
As in other public-key encryption schemes, each user should run Gen to obtain her public and private keys or, alternatively, these keys may be obtained from a trusted third party. As already mentioned, n is called the RSA modulus and, similarly, e is the encryption exponent and d is the decryption exponent.  Sometimes the primes p, q used by GenRSA to build the modulus n = pq are considered as part of the private key because, as we will see, they can be used to speed up decryption. This is a convenience issue but the primes are not necessary for decryption so they can also be discarded after running Gen. On the other hand, the only part of the private key (n, d) that must remain secret is the decryption exponent d, as the modulus is also part of the public key. Because of this it can also be considered that the private key is just d.”).

As per Claim 21, the combination of Coron, Struik and Gómez teaches a method of claim 12.  Struik further teaches: wherein the protected value k' is used as a secret random value in a public - key encryptions scheme (Struik, Parag. 0010]; “In an elliptic curve cryptosystem, the analogue to exponentiation is point multiplication. Thus it is a private key is an integer k, the corresponding public key is the point kP, where P is a predefined point on the curve that is part of the system parameters. The seed point P will typically be the generator G.”) involving at least one cryptographic group operation between a base element of order n and the protected value k’ (Struik, Parag. [0043]; “the generator point G that generates the elements that form the group in which crypto operations are performed and therefore defines the order, n, of the group”);

Claim 22, Coron teaches a computing device configured to generate a protected secret value k' used as a first operand in a cryptographic group operation (Coron, Col. 11, lines 38 - 46; “In the case of ECC, n being the number of points of the elliptic curve concerned (a.k.a the order of the group), dd being the secret parameter (the private key to protect), the operation Q=dd*P (P being a point of the elliptic curve) is replaced by the operation Q=dd’*P, wherein dd’ is a randomized private key. The randomized private key dd’ can be computed from a previously randomized private key for example as follows: dd’ = dd’+kk*n, wherein kk is a random integer.”) [involving a base group element G of order n];
the computing device configured to: generate random positive integers k1 and k2 (Coron, Col. 10, lines 9 - 12; “The randomized exponent d’ is computed as follows. The electronic devices initially generates two random integers k0 and k1 (k0 and k1 are positive integers),”), [strictly smaller than the order of the group element G thanks to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1];
generate the protected secret value k' based on the generating random positive integers such as k' = k1 * k2, the protected secret value k' being used as a second operand in the group operation (Coron, Col. 10, lines 9 – 19; “The randomized exponent d’ is computed as follows. The electronic devices initially generates two random integers k0 and k1 (k0 and k1 are positive integers), and two randomized exponents d0 and d1, wherein d0=d+k0*phi (N) and d1=d+(k0+k1)*phi(N).  For the computation of each new randomized exponent, the electronic devices generates a random integer r (a small positive integer, which can have a length similar to the length of k0 and k1), and defines d’ as d’=(r+1)*d1-r*d0. Since we have d’=d+ ((r+1)*k1+k0)*phi(N), d’ is a randomized exponent.”) (Examiner Note: since the operation “*” is not explicitly defined in the claim, under the broadest reasonable interpretation, the expression for d’ would involve the combination of addition and multiplication, which renders the “*” obvious.);
[obtain a secret value k, used in the cryptographic group operation by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G].
Coron does not expressly teaches:
involving a base group element G of an order n;
strictly smaller than the order of the group element G due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1;
obtain a secret value k, used in the cryptographic group operation by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.
However, Struik teaches:
involving a base group element G of an order n (Struik, Parag. [0043]; “The parameters of the system are known to each party including the field over which the curve is defined (in the present example Fp where p is a prime), the underlying curve, E, the generator point G that generates the elements that form the group in which crypto operations are performed and therefore defines the order, n, of the group.”)
Struik, Parag. [0047]; “The correspondent 14 also computes a pair of integers w and z using an iterative algorithm such that the maximum bit lengths of w and z are each less than the maximum bit length of the elements of the group”) due to a cryptographically secure random number generator, such that the generated random positive integers k1 and k2 do not share any divisor with the order n other than 1 (Struik, Parag. [0093]; “In the DSA setup, p is a large prime, and q is smaller prime and q is a divisor of (p-1). An integer g is chosen such that gq = 1 mod p, and 1<g<p. (Note that q and g correspond to n and G, respectively, from ECDSA).”)
Coron and Struik are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing protection to secret values, messages and digital signatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Struik system into Coron system, with a motivation to provide computational techniques used in cryptographic algorithms (Struik, Parag. [0002]).
The combination of Coron, and Struik does not expressly teaches:
wherein a secret value k, used in the cryptographic group operation, is obtained by applying a modular reduction on the generated protected secret value k' modulo the order n of the base element G.
However Gómez teaches:
Gómez, Section 8.3.4.5, pages 455 – 456; “Multiplying by the inverse of e ∈                         
                            
                                
                                    Z
                                
                                
                                    φ
                                    (
                                    n
                                    )
                                
                                
                                    *
                                
                            
                        
                    we obtain that d1 ≡ d’(mod φ(n)). Since discrete logarithms in the group                         
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                        
                     are defined modulo the group order, namely φ(n), we see that the exponents d1 and d1 indeed define the same exponentiation function.” Examiner submits that modular reduction involves the modulo operation on the secret value with the order n).
Coron, and Struik are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing protection to secret values, messages and digital signatures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gómez system into Coron – Struik system, with a motivation to enable secure communication between two parties that do not have to share a common secret key based on the Diffie-Hellman protocol for designing an encryption scheme in which it is computationally infeasible to find the decryption algorithm from the encryption one (Gómez, Section 8.1, page 419, Parag. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benteo, B., US 2011/0170685: related to a countermeasure method in an electronic component implementing an asymmetric private key encryption algorithm includes generating a first output data, using a primitive, and a protection parameter, transforming, using the protection parameter, at least one element of a set consisting of the private key.
Harkins, D., US 6,151,395: related to a system and method for regenerating secret keys by escrowing only one private value in a Diffie-Hellman exchange where a public number is exchanged between the two participants.
Feix, B., US 2011/0246119: related to a process for protecting an integrated circuit of a side channel analysis, and to a countermeasure allowing such an integrated circuit to pass a qualification or certification process.
Teglia, Y., US 2012/0106732: related to a method of protecting a circuit from attacks aiming to dis cover Secret data used during the execution of a cryptographic calculation by the circuit.
Ritu Makani (2014) Enhancing Security by Authenticating the Diffie-Hellman Key Exchange Algorithm using RSA. IJITKM Volume 7 • Number 2 Jan– June 2014 pp. 188-194 (ISSN 0973-4414) (Year: 2014): related to the Diffie-Hellman design; in specific when the key exchange takes place in certain mathematical environment a very serious problem may occur during key exchange, that problem is called Man-in-Middle Attack.
Coron J.S (1999) Resistance against Differential Power Analysis for Elliptic Curve Cryptosystems. Pages 292-302 (Year: 1999): related to Differential Power Analysis (DPA) attack to elliptic curve (EC) cryptosystems and describe a DPA on EC Diffe-Hellman key exchange and EC El-Gamal type encryption. Those attacks enable to recover the private key stored inside the smart-card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ADC/
Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498